Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 19, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
The remaining issues raised by the defendant are either unpreserved for review or without merit. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.